Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the applicants’ Amendment filed on March 23, 2022, in which claims 1-20 are pending.


Response to Amendment

Applicant has amended claims 1-4, 6-7, 9, 14, and 16; and claims 1-20 are pending.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US Patent Application Pub. No. 2010/0217994) hereinafter “Ginter” in view of Jarman et al. (US Patent Application Pub. No. 2018/0032573) hereinafter “Jarman”.


As to claim 1, Ginter discloses a method for securing component data assigned to an automation component (Ginter, Abstract [66-74, 91-94], discloses securing information associated with distributed electronic automation and distributed processing), the method comprising: 
transmitting the component data to at least some computing nodes of a distributed registry (Ginter [616-618, 918, 1168], discloses wherein transmitting the statements to appliance in a secure electronic container to preserve the confidentiality of the information through the use of, in the preferred embodiment, the Virtual Distribution Environment); and 
Ginter is silent on authenticating the component data using the distributed registry, the authenticating comprising checking, by the distributed registry, whether the component data is consistent with a previous version of the component data.
However Jarman discloses authenticating the component data using the distributed registry, the authenticating comprising checking, by the distributed registry, whether the component data is consistent with a previous version of the component data by disclosing wherein the data exchange service can send and/or receive data from a user computing device, wherein the authentication and/or authorization data may be transmitted between the data exchange service and the user computing device [94]; Jarman additionally discloses wherein the user computing device of the person checking in, which may have an application running on it, can communicate with the user computing device and the authentication communication between the devices may occur automatically via Bluetooth or other wireless communication technology [102, 108-112], additionally discloses wherein the distributed services of the communication interface can use an identity service to communicate with one another by utilizing unique authentication services and wherein the second workflow can store generated data in the one or more data stores,  and determine to process the original data, such as determining that the original data includes similar data formats according to one or more previous sets [40-42, 49-53].
Ginter and Jarman are analogous art because they are from the same field of endeavor, namely, systems and methods of managing node configuration data.           before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ginter and Jarman before him or her, to modify the system of Ginter to include the managing of configuration files of Jarman with reasonable expectation that this would result in a system that is capable of utilizing the received/stored configuration data/information and use/utilize this information for home/node automation.  This method of improving the system of Ginter was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Jarman.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Ginter with Jarman to obtain the invention as specified in claim 1.

As to claim 2, Ginter-Jarman discloses the method of claim 1, further comprising storing the component data in at least some of the computing nodes of the distributed registry (Jarman [29-31, 49], discloses storing data of the data exchange services on the data stores of a distributed storage system).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 
As to claim 3, Ginter-Jarman discloses the method of claim 1, wherein the component data is initially stored in the automation component, is stored during operation of the automation component, or a combination thereof (Jarman [49-53], discloses wherein the workflows process the data and store the generated data in the one or more data stores of a distributed storage system).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 
As to claim 4, Ginter-Jarman discloses the method of claim 1, further comprising encrypting or signing the component data (Jarman [79-80], discloses wherein data are encrypted via encryption algorithm).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 
As to claim 5, Ginter-Jarman discloses the method of claim 1, further comprising storing, transmitting, or storing and transmitting the component data in the form of at least one data block (Jarman [74-75, 79-82], discloses wherein storing and transmitting/exchanging data associated with a data block).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.
 

As to claim 6, Ginter-Jarman discloses the method of claim 1, wherein the component data is a digital twin of the automation component, the digital twin containing status data of the automation component, the status data relating to an as-designed state, an as-planned state, an as-built state, an as-installed state, an as-maintained state, an as-operated state, or any combination thereof of the automation component (Ginter [179 464, 598-601], discloses wherein the system is capable of replicating via the  replication function and propagation function are used to facilitate distributed processing with other secure or insecure protected processing environments, permitting securely share state and update information with other commerce utility systems or other participants).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.
 

As to claim 7, Ginter-Jarman discloses the method of claim 1, wherein: the component data is status data, a serial number, a parts list, or any combination therefor;  the component data is semi-static data of the automation component;  the component data is dynamic data; any combination thereof (Jarman [30, 43-47], discloses wherein the data exchange service upon receiving data, can dynamically extract, transform, and/or load the data according to one or more customized transformations).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 
As to claim 8, Ginter-Jarman discloses the method of claim 1, further comprising: transmitting a change to at least some of the computing nodes of the distributed registry; storing the change in at least some of the computing nodes of the distributed registry and linking the change to at least one data block representing the component data present prior to the change; or a combination thereof  (Jarman [42, 94-98], discloses wherein the data is transmitted to the remainder of the data exchange service via the internal communication interface and wherein the internal communication interface can be an internal API for transmitting data and/or requests to the transformation system and/or data stores). The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above. 
 

As to claim 9, Ginter-Jarman discloses the method of claim 1, further comprising transmitting a change of the component data of the automation component to all the computing nodes of the distributed registry (Jarman [49-52], discloses wherein a workflow may generate new data by replaying and/or changing some of the previous individual transformations of the data). The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 As to claim 10, Ginter-Jarman discloses the method of claim 1, wherein a plurality of automation components are interconnected, and at least some automation components of the plurality of interconnected automation components, one or more computing nodes, or a combination thereof constitutes the distributed registry (Jarman [49-52, 66-67], discloses wherein a workflow may generate new data by replaying and/or changing some of the previous individual transformations of the data and further discloses wherein the automated processing of the received data according to one or more data formats include improved performance of the data exchange service). The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.
 

As to claim 11, Ginter-Jarman discloses the method of claim 1, further comprising storing component data of a plurality of automation components in the at least some computing nodes of the distributed registry, the plurality of automation components including the automation component (Jarman [49-52, 66-67], discloses wherein a workflow may generate new data by replaying and/or changing some of the previous individual transformations of the data and further discloses wherein the automated processing of the received data according to one or more data formats include improved performance of the data exchange service). The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 
As to claim 12, Ginter-Jarman discloses the method of claim 1, further comprising transmitting, by the automation component, changed component data to at least one computing node of the distributed registry storing the changed component data in a computing node of the distributed registry, or a combination thereof when at least part of a hash-based algorithm has been carried out by the component data (Jarman [39-40, 49-50], discloses wherein the system includes a load balancing methods including an IP hash method where the server to which a request is sent is determined from the client IP address, and a generic hash method where the server to which a request is sent is determined from a user-defined key for sending/exchanging/transmitting data).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.


As to claim 13, Ginter-Jarman discloses the method of claim 1, further comprising accepting, storing, or accepting and storing changed component data by a computing node of the distributed registry when the component data fulfils at least part of a hash-based algorithm (Ginter [887, 890, 1140], discloses accepting data built in mechanism for changing the certifying authority keys allows the impact of such breakdowns to be limited hi duration if new algorithms are used for reissued addressed by using multiple asymmetric key pairs generated in accordance with different algorithms to sign and validate keys).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 
As to claim 14, Ginter-Jarman discloses the method of claim 12, wherein the changed component data is transmitted to at least some of the computing nodes of the distributed registry by an adapter attached to the automation component, by a hand-held operating device for reading the component data, or a combination thereof (Jarman [49-52, 80-81], discloses wherein a workflow may generate new data by replaying and/or changing some of the previous individual transformations of the data and further discloses wherein the automated processing of the received data according to one or more data formats include improved performance of the data exchange service including a smartphone). The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 
As to claim 15, Ginter-Jarman discloses the method of claim 1, further comprising storing the component data in a storage element attached to the automation component (Jarman [42, 94-98], discloses wherein the data is transmitted to the remainder of the data exchange service via the internal communication interface and wherein the internal communication interface can be an internal API for transmitting data and/or requests to the transformation system and/or data stores). The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.
 

As to claim 17, Ginter-Jarman discloses the method of claim 1, wherein authenticating the component data comprises authenticating component data of a plurality of automation components (Jarman [40-42, 49-53], discloses wherein the distributed services of the communication interface can use an identity service to communicate with one another by utilizing unique authentication services and wherein the second workflow can store generated data in the one or more data stores,  and determine to process the original data, such as determining that the original data includes similar data formats according to one or more previous). The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.


 
As to claim 18, Ginter-Jarman discloses the method of claim 3, wherein the component data is changed during operation of the automation component (Jarman [49-52, 80-81], discloses wherein a workflow may generate new data by replaying and/or changing some of the previous individual transformations of the data and further discloses wherein the automated processing of the received data according to one or more data formats include improved performance of the data exchange service including a smartphone). The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.

 
As to claim 19, Ginter-Jarman discloses the method of claim 4, wherein the component data is encrypted or signed using a key assigned to the automation component (Jarman [79-80], discloses wherein data are encrypted via encryption algorithm).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.


As to claim 20, Ginter-Jarman discloses the method of claim 11, wherein the component data is component data of automation components of one or more manufacturers (Ginter [315, 608, 915-916], discloses wherein the system is capable of obtaining data from multiple manufacturing company).  The Examiner supplies the same rationale for the combination of references Ginter and Jarman as in claim 1 above.


Claims 16 is/are corresponding apparatus claims that recite similar limitations as of claims 1-5 and 17-20 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.



Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. However, the examiner wishes to address the concerning arguments on pages 7-10 of the applicant’s remarks.
16. In the Remarks, Applicant argued in substance that,
(A) With respect to claim 1, applicant states that Ginter et al. and Pantino, either alone or in combination, do not teach or disclose “authenticating the component data using the distributed registry,” the authenticating including “checking, by the distributed registry, whether the component data is consistent with a previous version of the component data,” as recited by independent claim 1, (recited from page 7 of remarks filed on 3/23/2022).
As to point (A), in response to applicant's argument that the references fail to show/disclose certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., authenticating the component data using the distributed registry,” the authenticating including “checking, by the distributed registry, whether the component data is consistent with a previous version of the component data) are newly amended limitations and are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(B) With respect to claim 1, applicant states that Pantino does not teach or disclose “authenticating the component data using the distributed registry,” the authenticating including “checking, by the distributed registry, whether the component data is consistent with a previous version of the component data,” as recited by independent claim 1. (recited from page 8-9 of remarks filed on 3/23/2022).
As to point (B), Examiner respectfully disagrees and refers to response to A above.
(C) With respect to claims 1 and 6, applicant states that Ginter et al. and Pantino, either alone or in combination, do not teach or disclose that “the component data is a digital twin of the automation component, the digital twin containing status data of the automation component, the status data relating to an as-designed state, an as-planned state, an as-built state, an as-installed state, an as-maintained state, an as-operated state, or any combination thereof of the automation component,” as recited by dependent claim 6. (recited from page 9-10 of remarks filed on 3/23/2022).
As to point (C), Examiner respectfully disagrees given the broadest reasonable interpretation, Examiner submits that Ginter in view of Jarman does disclose the features of claim 6 as recited emphasis on “or any combination thereof”. Ginter [179 464, 598-601], discloses wherein the system is capable of replicating via the  replication function and propagation function are used to facilitate distributed processing with other secure or insecure protected processing environments/components, permitting to securely share state and update information with other commerce utility systems/components/other participants automatically).  

Conclusion

The rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.

Applicant may not introduce any new matter to the claims or to the specification. For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) 
Applicant's amendment necessitated the new ground(s) of rejection; accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAZU A MIAH/Primary Examiner, Art Unit 2441